Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 1 of 40 Page ID
                                  #:6861




                            EXHIBIT 9
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 2 of 40 Page ID
                                  #:6862
   Trials@uspto.gov                                              Paper 36
   571-272-7822                                    Entered: June 28, 2019




           UNITED STATES PATENT AND TRADEMARK OFFICE
                           ____________

            BEFORE THE PATENT TRIAL AND APPEAL BOARD
                           ____________

                                SNAP INC.,
                                 Petitioner,

                                     v.

                           VAPORSTREAM, INC.,
                              Patent Owner.
                              ____________

                            Case IPR2018-00397
                            Patent 9,306,886 B2
                              ____________


   Before JUSTIN T. ARBES, STACEY G. WHITE, and
   JENNIFER MEYER CHAGNON, Administrative Patent Judges.

   ARBES, Administrative Patent Judge.


                        FINAL WRITTEN DECISION
                            35 U.S.C. § 318(a)
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 3 of 40 Page ID
                                  #:6863
   IPR2018-00397
   Patent 9,306,886 B2

                                I. BACKGROUND
         Petitioner Snap Inc. filed a Petition (Paper 2, “Pet.”) requesting inter
   partes review of claims 1, 4, 5, 9–11, and 13 of U.S. Patent No. 9,306,886
   B2 (Ex. 1001, “the ’886 patent”) pursuant to 35 U.S.C. § 311(a).
   On July 10, 2018, we instituted an inter partes review of all challenges
   raised in the Petition. Paper 10 (“Dec. on Inst.”). Patent Owner
   Vaporstream, Inc. subsequently filed a Patent Owner Response (Paper 21,
   “PO Resp.”), Petitioner filed a Reply (Paper 24, “Reply”), and Patent Owner
   filed a Sur-Reply (Paper 27, “Sur-Reply”). An oral hearing was held on
   March 27, 2019, and a transcript of the hearing is included in the record
   (Paper 34, “Tr.”).
         We have jurisdiction under 35 U.S.C. § 6. This Final Written
   Decision is issued pursuant to 35 U.S.C. § 318(a). For the reasons that
   follow, we determine that Petitioner has not shown by a preponderance of
   the evidence that claims 1, 4, 5, 9–11, and 13 are unpatentable.


                              A. Related Proceedings
         The parties indicate that the ’886 patent is the subject of the following
   district court proceeding involving Petitioner and Patent Owner:
   Vaporstream, Inc. v. Snap Inc., Case No. 2:17-cv-00220-MLH-KS
   (C.D. Cal.). See Pet. 1; Paper 4, 1. Petitioner filed nine additional petitions
   for inter partes review of various related patents owned by Patent Owner in
   Cases IPR2018-00200, IPR2018-00312, IPR2018-00369, IPR2018-00404,
   IPR2018-00408, IPR2018-00416, IPR2018-00439, IPR2018-00455, and
   IPR2018-00458. See Pet. 1–2; Paper 4, 1–3. Inter partes review was
   instituted in each of these proceedings.

                                          2
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 4 of 40 Page ID
                                  #:6864
   IPR2018-00397
   Patent 9,306,886 B2

                                 B. The ’886 Patent
         The ’886 patent discloses “[a]n electronic messaging system and
   method with reduced traceability.” Ex. 1001, Abstract. The ’886 patent
   notes that “[t]ypically, an electronic message between two people is not
   private.” Id. at col. 2, ll. 7–8. For example, messages may be intercepted by
   third parties; logged and archived; or copied, cut, pasted, or printed. Id. at
   col. 2, ll. 8–13. “This may give a message a ‘shelf-life’ that is often
   uncontrollable by the sender or even the recipient.” Id. at col. 2, ll. 13–14.
   As such, according to the ’886 patent, there was “a demand for a system and
   method for reducing the traceability of electronic messages.” Id. at col. 2,
   ll. 27–29. Figure 3 of the ’886 patent is reproduced below.




   Figure 3 above depicts system 300 for communicating electronic message
   330 from user computer 315 to user computer 320 over network 325 using
   server 310. Id. at col. 10, ll. 62–67. “An electronic message may be any


                                          3
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 5 of 40 Page ID
                                  #:6865
   IPR2018-00397
   Patent 9,306,886 B2

   electronic file, data, and/or other information transmitted between one or
   more user computers.” Id. at col. 7, ll. 50–52. The electronic message may
   include text, image, video, audio, or other types of data. Id. at col. 7,
   ll. 52–60.
         Figure 5 of the ’886 patent is reproduced below.




                                           4
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 6 of 40 Page ID
                                  #:6866
   IPR2018-00397
   Patent 9,306,886 B2

   Figure 5 depicts the process by which the electronic message is sent from the
   first user computer and received by the second user computer. Id. at col. 11,
   ll. 10–12. At steps 510–520, the user inputs a recipient address (e.g.,
   a unique identifier, such as an email address) and message content, using
   separate screens provided by the server computer, and the message is
   communicated from the user computer to the server. Id. at col. 11, l. 37–col.
   12, l. 26, Figs. 8, 9. The server then performs various actions to process the
   message at steps 525–545. Id. at col. 12, l. 27–col. 14, l. 26. For example,
   the server identifies header information (e.g., information that “identifies the
   sending user, recipient user, location of the electronic message, [or] timing
   of [the] electronic message”) separate from the content of the message itself
   and generates a message ID associated with the header information and
   message content. Id. at col. 12, ll. 37–49, col. 13, ll. 30–32 (“A message ID
   [is] used to maintain a correspondence between the separated components of
   electronic message 330.”). The ’886 patent describes an example in which
   the message ID is included both in an Extensible Markup Language (XML)
   file storing the header information and in an XML file storing the message
   content. Id. at col. 13, l. 38–col. 14, l. 26.
          To retrieve the message, the recipient first logs in to the system at
   step 550. Id. at col. 14, ll. 27–29. At step 555, the server communicates to
   the recipient user computer a display image showing header information for
   multiple messages. Id. at col. 14, ll. 33–49, Fig. 10. For example, the
   display image may show a display name and date/time for each message, but
   not show the content itself for any of the messages. Id. In one embodiment,
   the header information may include “a sequence number (ex: 1, 2, 3, etc.)
   assigned to each electronic message,” where each sequence number is

                                            5
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 7 of 40 Page ID
                                  #:6867
   IPR2018-00397
   Patent 9,306,886 B2

   associated with a corresponding message ID for the respective message. Id.
   at col. 14, ll. 54–65. At step 560, the user selects one of the electronic
   messages to be displayed by, for example, selecting a “read” link displayed
   with the respective header information. Id. at col. 14, l. 66–col. 15, l. 2.
   At step 565, the server communicates to the recipient user computer a
   display image with the content of the chosen message (but not header
   information for the message). Id. at col. 15, ll. 21–30, Fig. 11. At step 570,
   the message is automatically and permanently deleted from the server at a
   predetermined time. Id. at col. 15, ll. 47–49. At step 575, the user closes the
   display image, returns to the message listing, or chooses to respond to the
   message. Id. at col. 16, ll. 36–39. At step 585, the message content is
   automatically deleted from the recipient user computer after viewing. Id. at
   col. 16, ll. 45–53. According to the ’886 patent, displaying header
   information and message content separately, and automatically deleting
   message content, reduce the traceability of electronic messages. Id. at col. 3,
   l. 58–col. 4, l. 13.


                                C. Illustrative Claim
          Claim 1 of the ’886 patent recites:
                 1. A computer-implemented method of handling an
          electronic message at a recipient user device in a networked
          environment, the electronic message including a message
          content and a header information that corresponds to the
          message content, the recipient user device having access to
          electronic instructions, the method comprising:
                 providing a plurality of reduced traceability displays via
          the recipient user device using a display generator that acts
          upon a display element of the recipient user device to provide
          the plurality of reduced traceability displays, the display

                                           6
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 8 of 40 Page ID
                                  #:6868
   IPR2018-00397
   Patent 9,306,886 B2

         generator including the electronic instructions, the plurality of
         reduced traceability displays including a first display presenting
         a header information of an electronic message received at the
         recipient user device and a second display presenting a message
         content of the electronic message, the message content
         including a media component, the message content and the
         header information having been related to each other using a
         correlation previously assigned to each of the message content
         and the header information;
               receiving a selection by the recipient user via the first
         display, the selection directed to a portion of a message list
         corresponding to the header information; and
                in response to the selection, providing the second display
         via the recipient user device such that the second display does
         not include a display of the header information via the second
         display such that a single screen capture of both the header
         information and the media component is prevented.


                                D. Prior Art
         The pending grounds of unpatentability in the instant inter partes
   review are based on the following prior art:
              U.S. Patent No. 7,054,905 B1, filed Mar. 30, 2000, issued
         May 30, 2006 (Ex. 1005, “Hanna”);
               U.S. Patent No. 5,958,005, issued Sept. 28, 1999
         (Ex. 1006, “Thorne”);
               U.S. Patent Application Publication No. 2005/0021803
         A1, published Jan. 27, 2005 (Ex. 1003, “Wren”); and
               U.S. Patent Application Publication No. 2003/0152203
         A1, published Aug. 14, 2003 (Ex. 1004, “Berger”).




                                         7
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 9 of 40 Page ID
                                  #:6869
   IPR2018-00397
   Patent 9,306,886 B2

                      E. Pending Grounds of Unpatentability
         The instant inter partes review involves the following grounds of
   unpatentability:
        References             Basis                  Claim(s) Challenged

        Wren and Berger        35 U.S.C. § 103(a)1    1, 4, and 5

        Wren, Berger, and      35 U.S.C. § 103(a)     9–11
        Hanna
        Wren, Berger, and      35 U.S.C. § 103(a)     13
        Thorne


                                  II. ANALYSIS
                              A. Claim Interpretation
         According to the rules applicable to this proceeding, we interpret
   claims in an unexpired patent using the “broadest reasonable construction in
   light of the specification of the patent in which [they] appear[].” 37 C.F.R.
   § 42.100(b) (2017).2 In the Decision on Institution, based on the record at
   the time, we preliminarily interpreted “reduced traceability displays”


   1
     The Leahy-Smith America Invents Act, Pub. L. No. 112-29, 125 Stat. 284
   (2011) (“AIA”), amended 35 U.S.C. § 103. Because the challenged claims
   of the ’886 patent have an effective filing date before the effective date of
   the applicable AIA amendment, we refer to the pre-AIA version of
   35 U.S.C. § 103.
   2
     The Petition in this proceeding was filed on December 26, 2017, prior to
   the effective date of the rule change that replaces the broadest reasonable
   interpretation standard with the federal court claim interpretation standard.
   See Changes to the Claim Construction Standard for Interpreting Claims in
   Trial Proceedings Before the Patent Trial and Appeal Board, 83 Fed. Reg.
   51,340, 51,340 (Oct. 11, 2018) (amending 37 C.F.R. § 42.100(b) effective
   November 13, 2018).
                                           8
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 10 of 40 Page ID
                                   #:6870
    IPR2018-00397
    Patent 9,306,886 B2

    in claim 1 to mean “an arrangement of displays that enables reduced
    traceability of electronic messages (e.g., by separately displaying identifying
    information and message content).” Dec. on Inst. 8–9. Patent Owner
    proposed this interpretation in the related litigation, and Petitioner applies it
    in the Petition. See Ex. 2002, 15–17; Pet. 28–29. The parties do not dispute
    our preliminary interpretation of “reduced traceability displays,” and we do
    not perceive any reason or evidence that compels any deviation from that
    interpretation. See PO Resp. 7. We adopt the previous analysis for purposes
    of this Decision.
          In addition, we preliminarily interpreted “correlation” in the Decision
    on Institution, and Patent Owner in its Response proposes an interpretation
    for the phrase “message content including a media component.” See Dec. on
    Inst. 8–9; PO Resp. 7–11. Because we are not persuaded by Petitioner’s
    arguments with respect to the “reduced traceability displays” limitation
    recited in claim 1, though, we need not interpret any other terms to resolve
    the parties’ disputes over the asserted grounds of unpatentability in this
    proceeding. See Nidec Motor Corp. v. Zhongshan Broad Ocean Motor Co.,
    868 F.3d 1013, 1017 (Fed. Cir. 2017) (“Because we need only construe
    terms ‘that are in controversy, and only to the extent necessary to resolve the
    controversy,’ we need not construe [a particular claim limitation] where the
    construction is not ‘material to the . . . dispute.’” (citations omitted)).


                                  B. Principles of Law
          To prevail in challenging claims 1, 4, 5, 9–11, and 13 of the
    ’886 patent, Petitioner must demonstrate by a preponderance of the evidence
    that the claims are unpatentable. 35 U.S.C. § 316(e); 37 C.F.R. § 42.1(d).

                                             9
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 11 of 40 Page ID
                                   #:6871
    IPR2018-00397
    Patent 9,306,886 B2

          A claim is unpatentable for obviousness if, to one of ordinary skill in
    the pertinent art, “the differences between the subject matter sought to be
    patented and the prior art are such that the subject matter as a whole would
    have been obvious at the time the invention was made.” KSR Int’l Co. v.
    Teleflex Inc., 550 U.S. 398, 406 (2007) (quoting 35 U.S.C. § 103(a)). The
    question of obviousness is resolved on the basis of underlying factual
    determinations, including “the scope and content of the prior art”;
    “differences between the prior art and the claims at issue”; and “the level of
    ordinary skill in the pertinent art.”3 Graham v. John Deere Co., 383 U.S. 1,
    17–18 (1966).
          A patent claim “is not proved obvious merely by demonstrating that
    each of its elements was, independently, known in the prior art.” KSR,
    550 U.S. at 418. An obviousness determination requires finding “both ‘that
    a skilled artisan would have been motivated to combine the teachings of the
    prior art references to achieve the claimed invention, and that the skilled
    artisan would have had a reasonable expectation of success in doing so.’”
    Intelligent Bio-Sys., Inc. v. Illumina Cambridge Ltd., 821 F.3d 1359,
    1367–68 (Fed. Cir. 2016) (citation omitted); see KSR, 550 U.S. at 418
    (for an obviousness analysis, “it can be important to identify a reason that
    would have prompted a person of ordinary skill in the relevant field to
    combine the elements in the way the claimed new invention does”).


    3
      Additionally, secondary considerations, such as “commercial success, long
    felt but unsolved needs, failure of others, etc., might be utilized to give light
    to the circumstances surrounding the origin of the subject matter sought to
    be patented. As indicia of obviousness or nonobviousness, these inquiries
    may have relevancy.” Graham, 383 U.S. at 17–18. Patent Owner, however,
    has not presented any such evidence.
                                           10
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 12 of 40 Page ID
                                   #:6872
    IPR2018-00397
    Patent 9,306,886 B2

    A petitioner’s assertion of obviousness “cannot employ mere conclusory
    statements. The petitioner must instead articulate specific reasoning, based
    on evidence of record, to support the legal conclusion of obviousness.” In re
    Magnum Oil Tools Int’l, Ltd., 829 F.3d 1364, 1380 (Fed. Cir. 2016) (citing
    KSR, 550 U.S. at 418).


                          C. Level of Ordinary Skill in the Art
          Petitioner argues that a person of ordinary skill in the art at the time of
    the ’886 patent “would have possessed at least a bachelor’s degree in
    software engineering, computer science, or computer engineering with at
    least two years of experience in the design and implementation of systems
    for sending and receiving messages over a communications network, such as
    the Internet (or equivalent degree or experience),” relying on testimony from
    its declarant, Sandeep Chatterjee, Ph.D. Pet. 5–6 (citing Ex. 1002
    ¶¶ 13–15). Patent Owner does not propose a different level of ordinary skill
    in the art in its Response. Patent Owner’s declarant, Kevin C. Almeroth,
    Ph.D., “generally agree[s]” with Petitioner’s characterization of the person
    of ordinary skill in the art, with the caveat that “such a person of ordinary
    skill would also have a working knowledge of design principles for software
    user interfaces. Such knowledge often would be learned in an undergraduate
    course in Human Computer Interaction (HCI).” Ex. 2009 ¶ 21. We agree,
    as the ’886 patent describes the design of a software user interface that
    purportedly provides for reduced traceability of electronic messages. See,
    e.g., Ex. 1001, Abstract, col. 1, l. 64–col. 3, l. 19. Based on the record
    developed during trial, including our review of the ’886 patent and the types
    of problems and solutions described in the ’886 patent and cited prior art,

                                           11
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 13 of 40 Page ID
                                   #:6873
    IPR2018-00397
    Patent 9,306,886 B2

    we agree with and adopt Petitioner’s assessment of the level of ordinary skill
    in the art, with the caveat that such an individual would have had a working
    knowledge of design principles for software user interfaces, which may be
    achieved via study of human-computer interaction (HCI).


                 D. Obviousness Ground Based on Wren and Berger
                               (Claims 1, 4, and 5)
                                         1. Wren
          Wren describes “a multimedia video messaging system that provides
    an end-user with the ability to record and send arbitrary-length audio and
    video content” as “audiovisual messages that are automatically addressed to
    recipients based on one-touch activation.” Ex. 1003, Abstract, ¶ 2. The
    sending user (referred to in Wren as the “end-user”) “initiate[s] the method
    from a menu, address-book or an active voice or audio call screen” on the
    user’s device (e.g., a mobile phone). Id. ¶¶ 10, 23. For example, the device
    may provide the end-user with a “Send” option, which “will auto-compose
    the message [to the desired recipient(s)] based on parameters submitted to
    the method from the point of initiation” or “may prompt the user for the to:
    address that will typically be a phone number or e-mail address, subject text
    and body text.” Id. ¶ 29. The device then sends the movie message in one
    of two ways. Id. ¶¶ 11, 29. If the video is less than a certain size, it is sent
    as an attachment to the message. Id. ¶ 11. If the video is above that size,
    however, “the video and audio streams to a remote disk that is available on
    the world-wide web and a message is created and sent with a [Uniform




                                           12
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 14 of 40 Page ID
                                   #:6874
    IPR2018-00397
    Patent 9,306,886 B2

    Resource Identifier (URI) 4] to the streamed media embedded in the body of
    the message.” Id. “When the message is received, an end-user can click on
    the attachment or the URI to play the video and audio.” Id.
          Figures 9A–9C of Wren are “an illustration of the end-user experience
    receiving the one-touch message with a compatible mobile phone or
    [personal computer (PC)] with a compatible e-mail client.” Id. ¶ 22.
    Figures 9A and 9B of Wren are reproduced below.




    Figure 9A depicts “a notification of a new message,” and Figure 9B depicts
    “a view of the Movie once the user selects play from a new message
    notification.” Id. ¶ 32.




    4
      Dr. Chatterjee explains that a URI is a “sequence of characters that
    identifies a resource,” the most common example of which is a Uniform
    Resource Locator (URL), and “[t]he terms URL and URI are often used
    interchangeably when the resource being identified is accessible over the
    Internet, as is the case in Wren.” Ex. 1002 ¶ 33 n.5.
                                          13
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 15 of 40 Page ID
                                   #:6875
    IPR2018-00397
    Patent 9,306,886 B2

          Wren also includes Figure 9C, which is reproduced below.




    Figure 9C depicts “an e-mail message containing the Movie.” Id.


                                       2. Berger
          Berger describes a unified messaging (UM) system where a user can
    access different types of messages (e.g., voicemail, email, facsimile, video)
    from a remote UM messaging server with a “seamless user interface”
    presented on a mobile phone. Ex. 1004 ¶¶ 1, 28. The messaging server
    converts data as necessary (e.g., text to speech, and vice versa) so that it can
    be accessed and provided to the user. Id. ¶¶ 1–4, 28–30.




                                           14
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 16 of 40 Page ID
                                   #:6876
    IPR2018-00397
    Patent 9,306,886 B2

          Figure 4 of Berger is reproduced below.




    Figure 4 depicts list of available messages 120 displayed on the user’s
    mobile phone, including email messages 122 and voice messages 124. Id.
    ¶ 41. The list is provided to the user’s phone as “a web page, in a markup
    language compatible with the requesting device,” and displayed as
    “hyperlinked messages.” Id. The user selects a particular message by
    moving cursor 132 up and down and pressing SEND button 134. Id. ¶ 42.
    Upon doing so, the phone’s browser sends a Hypertext Transfer Protocol
    (HTTP) request to the messaging server, and the messaging server performs

                                         15
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 17 of 40 Page ID
                                   #:6877
    IPR2018-00397
    Patent 9,306,886 B2

    any necessary conversion of the message and “deliver[s] . . . the message
    (in the form of a web page, using HTTP) to the phone” for display to the
    user. Id. ¶¶ 43–44. Berger discloses that each message has an associated
    message number (displayed as 1–5 in Figure 4 above), which is included in
    each hyperlink of the displayed list and the HTTP request from the phone.
    Id. ¶¶ 45–57.


                                      3. Claim 1
                             a. Petitioner’s Contentions
          In its Petition, Petitioner relies on Wren for the majority of the
    limitations of claim 1. Petitioner argues that Wren teaches a “recipient user
    device” (i.e., the recipient’s mobile phone) that handles an “electronic
    message” (i.e., movie message) having both “header information” and
    “message content” including a “media component,” as recited in the
    preamble of claim 1. Pet. 20–25. Claim 1 further recites the following
    limitation:
                 providing a plurality of reduced traceability displays via
          the recipient user device using a display generator that acts upon
          a display element of the recipient user device to provide the
          plurality of reduced traceability displays, the display generator
          including the electronic instructions, the plurality of reduced
          traceability displays including a first display presenting a header
          information of an electronic message received at the recipient
          user device and a second display presenting a message content
          of the electronic message, the message content including a media
          component . . . .




                                          16
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 18 of 40 Page ID
                                   #:6878
    IPR2018-00397
    Patent 9,306,886 B2

          Petitioner argues that “[t]his limitation is also disclosed by Wren,”
    including the following chart showing how Petitioner maps Wren’s
    disclosure to the limitation:




    Id. at 25. Petitioner contends that Figure 9A is a “first display” presenting
    “header information” (i.e., sender name (“Jane Doe”) and time (“9:30AM”)),
    Figure 9B is a “second display” presenting “message content” including a
    “media component” (i.e., video), and the two displays are “reduced
    traceability displays” because they “display header information and message
    content separately.” Id. at 25–27. According to Petitioner, the text
    “New Movie” in Figure 9A does not constitute message content. Id. at
    27–28. Petitioner does not discuss Berger in its analysis of how Wren
    allegedly teaches the limitation of claim 1 above. Id. at 25–31.


                                          17
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 19 of 40 Page ID
                                   #:6879
    IPR2018-00397
    Patent 9,306,886 B2

           With respect to the remaining limitations of claim 1, Petitioner argues
    that Wren teaches “receiving a selection by the recipient user via the first
    display” (i.e., the user selecting “Play” on the screen display shown in
    Figure 9A) and “in response to the selection, providing the second display”
    that “does not include a display of the header information” such that
    “a single screen capture of both the header information and the media
    component is prevented” (i.e., providing the screen display shown in
    Figure 9B that includes only message content). Id. at 44–45, 47–49
    (emphases omitted).
          Petitioner relies on Berger for two limitations of claim 1. First, claim
    1 recites a “selection directed to a portion of a message list corresponding to
    the header information.” Because Wren displays only a single message at
    a time, Petitioner relies on Berger for this limitation, citing the list of
    messages shown in Figure 4 of Berger, which displays “header information”
    for individual messages and allows the user to select a particular message by
    moving the cursor. Id. at 44–47. Petitioner explains that in the asserted
    combination,
          Figure 9A of Wren (“first display”) would be further adapted to
          display a message list containing multiple messages, each item
          in the list listing header information as disclosed in Berger. The
          selection in Wren, under this combination, would thus be
          “directed to a portion of a message list corresponding to the
          header information” because the user would select the message
          by placing the cursor on the header information corresponding to
          that message (e.g., “George Smith,” “11:00A”), as disclosed in
          Berger . . . .
    Id. at 47 (emphases omitted).
          Second, claim 1 recites “the message content and the header
    information having been related to each other using a correlation previously

                                            18
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 20 of 40 Page ID
                                   #:6880
    IPR2018-00397
    Patent 9,306,886 B2

    assigned to each of the message content and the header information.”
    According to Petitioner, a person of ordinary skill in the art would have
    understood that Wren must have a previously assigned correlation between
    the header information and message content because, when the user selects
    “Play” on the screen with the header information shown in Figure 9A, Wren
    plays the video corresponding to that information, as shown in Figure 9B.
    Id. at 31–33. Petitioner acknowledges, though, that “Wren does not disclose
    the details of how the correlation between the header information and the
    message content was assigned,” and thus also relies on Berger. Id. at 34–38.
    Specifically, Petitioner contends that in Berger, a message number is
    “previously assigned by the server . . . to each row of displayed header
    information” and included in the URL that is “used to retrieve the
    corresponding message content.” Id. at 34–36. Petitioner also points to
    Berger’s alternative embodiment, which combines the message number and
    user ID into a single cryptographic hash value that is similarly included in
    the URL. Id. at 36–37.


     b. Petitioner Has Not Shown That Wren Teaches “Providing a Plurality of
           Reduced Traceability Displays Via the Recipient User Device”
          Claim 1 recites “providing a plurality of reduced traceability displays
    via the recipient user device.” As explained above, we interpret “reduced
    traceability displays” in claim 1 to mean an arrangement of displays that
    enables reduced traceability of electronic messages (e.g., by separately
    displaying identifying information and message content). See supra
    Section II.A. Petitioner’s position, as argued in the Petition, is that the
    screen displays shown in Figures 9A and 9B of Wren are “reduced
    traceability displays” because they “display header information and message
                                           19
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 21 of 40 Page ID
                                   #:6881
    IPR2018-00397
    Patent 9,306,886 B2

    content separately.” Pet. 27, 29 (arguing that the limitation is “satisfied by
    the separate display of identifying information and message content as
    disclosed in Figures 9A and 9B of Wren”). In particular, Petitioner asserts
    that “Figure 9A displays only header information and not any of the movie
    message content.” Id. at 27. Certain text in Figure 9A is undisputedly
    “header information,” namely the sender name (“Jane Doe”) and time of the
    message (“9:30AM”). See id. at 25–26; Ex. 1001, col. 12, l. 42–col. 13, l. 5
    (describing “a display name representing a sender of the electronic message”
    and “a date/time associated with the electronic message” as “header
    information”); Tr. 42:16–20 (Patent Owner acknowledging that “Jane Doe”
    and “9:30AM” are “header information”). Figure 9A, however, also
    includes the text “New Movie.” Petitioner argues that “New Movie” is not
    “message content.” Pet. 27–28; Reply 16–23. Patent Owner argues that
    Petitioner fails to provide sufficient proof that “New Movie” is not “message
    content,” and thus, has not shown that Wren teaches providing “reduced
    traceability displays.” PO Resp. 36–46; Sur-Reply 14–19. For the reasons
    explained below, we agree with Patent Owner.
          Initially, we note that Petitioner does not point to—and we do not
    find—any express disclosure in Wren of the concept of separating header
    information and message content for display to a message recipient. Indeed,
    the vast majority of the reference is directed to functionality at the
    sender-side, such as how the messaging functionality is initiated, how a
    message is created, and how video content is sent as a message. See
    Ex. 1003 ¶¶ 2, 8–12, 23–31, Figs. 1–8. Only one paragraph of Wren’s
    written description pertains to what happens at the receiver-side:



                                           20
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 22 of 40 Page ID
                                   #:6882
    IPR2018-00397
    Patent 9,306,886 B2

                 FIG. 9 is an illustration of a recipient receiving the
           one-touch arbitrary length movie message with video and audio.
           FIG. 9A shows a notification of a new message. FIG. 9B shows
           a view of the Movie once the user selects play from a new
           message notification. FIG. 9C shows an e-mail message
           containing the Movie. This illustration is of an image that is
           automatically played inline with the e-mail reader.
    Id. ¶ 32. Paragraph 32 includes little detail about what is shown in the
    figures, and does not reference the “New Movie” text in particular. Also,
    as both parties and their declarants agree, Wren is silent as to where
    “New Movie” originated—whether from the sending device, the recipient
    mobile phone, or something else. See PO Resp. 37; Reply 22; Ex. 2009
    ¶¶ 66–67; Ex. 2012, 43:2–45:16; Tr. 38:6–11. Thus, what we must
    determine is how a person of ordinary skill in the art, reading paragraph 32
    and the cited figures in context with the rest of Wren, would have
    understood “New Movie” in Figure 9A. See Life Techs., Inc. v. Clontech
    Labs., Inc., 224 F.3d 1320, 1325 (Fed. Cir. 2000) (obviousness is “assessed
    from the perspective of the hypothetical person of ordinary skill in the art”).
    According to Petitioner, the “most reasonable inference” is that “New
    Movie” is generated and displayed by the recipient device. Reply 20. Patent
    Owner responds that nothing in Wren supports Petitioner’s reading, and in
    fact the reference suggests the opposite, i.e., that the text is part of the
    message sent by the sending device. PO Resp. 37; Sur-Reply 16. We
    address each of Petitioner’s contentions, and Patent Owner’s responses,
    in turn.
           First, Petitioner argues that “nothing in Wren suggests that [the ‘New
    Movie’] text was part of the message sent from Jane Doe.” Pet. 27–28.
    As explained above, however, neither does Wren disclose the opposite.

                                            21
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 23 of 40 Page ID
                                   #:6883
    IPR2018-00397
    Patent 9,306,886 B2

    Wren is completely silent as to whether “New Movie” came from the
    sending device as part of the message or whether it was generated by the
    recipient device on its own. In such circumstances, the fact that Wren does
    not contain an express disclosure of the former is not automatically proof of
    the latter. Petitioner bears the burden to prove unpatentability by a
    preponderance of the evidence, 35 U.S.C. § 316(e), including the articulation
    of “specific reasoning, based on evidence of record, to support the legal
    conclusion of obviousness,” Magnum Oil, 829 F.3d at 1380. Petitioner’s
    reliance on Wren’s lack of disclosure of where “New Movie” originated and
    argument that “Patent Owner points to nothing in Wren to suggest that ‘New
    Movie’ is message content originating from the sender,” therefore, are not
    persuasive. See Reply 16 (emphasis added); Pet. 27–28. It is Petitioner’s
    burden to show that a person of ordinary skill in the art would have
    understood Figure 9A in Wren to include no message content, not Patent
    Owner’s burden to prove the opposite. See PO Resp. 42–43; Sur-Reply 15.
          Petitioner relies on the testimony of Dr. Chatterjee, who opines that
    “[a] person of ordinary skill in the art would have recognized that the
    recipient mobile phone generates and displays [the ‘New Movie’] text as
    part of a ‘notification of a new message.’” Ex. 1002 ¶ 63 (quoting Ex. 1003
    ¶ 32). According to Dr. Chatterjee, “the ‘New Movie’ descriptor is
    generally applicable to all ‘movie messages’” in Wren, and a person of
    ordinary skill in the art “would have appreciated that generating this element
    at the recipient mobile phone is preferable to requiring that [the] sending
    device transmit it as part of each outgoing message, as this allows for the
    communication of smaller messages and hence decreased burdens on
    network bandwidth and device memory.” Id. ¶ 63 n.6.

                                          22
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 24 of 40 Page ID
                                   #:6884
    IPR2018-00397
    Patent 9,306,886 B2

          We do not find these points persuasive because they are not supported
    sufficiently by the disclosure of Wren (or any other evidence in the record).
    Dr. Chatterjee cites only paragraphs 8, 22, and 32 of Wren in support of his
    opinions. See id. ¶ 63. Paragraph 8 states that “[t]he primary object of the
    invention is to provide an end-user with a one-touch messaging capability to
    send movie messages containing video and audio of arbitrary length to
    recipients independent of the recipient’s device capabilities over a network
    such as the Internet,” paragraph 22 states that “FIG. 9 is an illustration of the
    end-user experience receiving the one-touch message with a compatible
    mobile phone or PC with a compatible e-mail client,” and paragraph 32
    states that “FIG. 9A shows a notification of a new message.” Ex. 1003 ¶¶ 8,
    22, 32.
          There are multiple lines of text and images in Figure 9A, but these
    paragraphs of Wren say nothing about the recipient device generating any
    portion of that content or that doing so would be preferable over other
    alternatives. Nor do they differentiate between content clearly received by
    the recipient device in connection with the message (e.g., an identification of
    the sender “Jane Doe”) and any content that might be generated by the
    recipient device on its own, as would be the case in Dr. Chatterjee’s opinion.
    We also do not read the single reference to “new message” in paragraph 32
    of Wren as supporting Dr. Chatterjee’s view, given that the relevant text in
    Figure 9A (“New Movie”) is not the same. Further, Dr. Chatterjee’s opinion
    that “New Movie” would apply to “all” movie messages in Wren is
    contradicted by the fact that Figure 9C (discussed further below) also depicts
    a movie message, but does not include that language. See id. ¶¶ 22
    (referring to Figures 9A–C together as illustrating “the end-user experience

                                           23
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 25 of 40 Page ID
                                   #:6885
    IPR2018-00397
    Patent 9,306,886 B2

    receiving the one-touch message”), 32 (referring to Figures 9A–C together
    as illustrating “a recipient receiving the one-touch arbitrary length movie
    message”); Ex. 2012, 57:24–58:4 (Dr. Chatterjee acknowledging that
    Figure 9C depicts a movie message).
          Second, Petitioner argues that the fact that “Wren refers to the movie
    message as a ‘one-touch’ message in which the sender can send messages to
    a recipient without further user input” supports its position that “New
    Movie” is generated by the recipient device. Pet. 27–28 (citing Ex. 1002
    ¶ 63; Ex. 1003 ¶¶ 6–8, 32, claim 2); Reply 20–22. Again, we are not
    persuaded that the disclosure of Wren supports Petitioner’s contention.
          Wren discloses the procedures by which the end-user can create and
    send a message. The end-user initiates the disclosed method using “a menu,
    address-book or an active voice or audio call screen.” Ex. 1003 ¶ 10. When
    an address-book is used, the end-user “populate[s] the address-book via add
    prompts pre and post voice and video calls or sync[s] with an address-book
    residing on a network such as the Internet.” Id. ¶ 23. The sending device
    displays “a selection of entries” in the address-book and the end-user selects
    “a highlighted entry” as the recipient of the message. Id. ¶ 23, Fig. 1A.
    Once the end-user has recorded a video, the device presents “send,”
    “cancel,” and “save” options. Id. ¶ 29, Fig. 6. Wren describes the “send”
    option as follows:
          The Send option will auto-compose the message based on
          parameters submitted to the method from the point of initiation.
          In an alternative implementation, the method may prompt the
          user for the to: address that will typically be a phone number or
          e-mail address, subject text and body text. Once composition is
          complete, the method will attach the complete video and audio
          message or insert a URI that refers to the originating network

                                          24
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 26 of 40 Page ID
                                   #:6886
    IPR2018-00397
    Patent 9,306,886 B2

          location source for the video and audio stream, assemble and
          send a message using an interoperable protocol such as the
          [Internet Engineering Task Force (IETF)] e-mail protocols of the
          receiving server, and prompt the user to save or simply exit the
          message.
    Id. ¶ 29. Figure 8 of Wren is reproduced below.




                                        25
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 27 of 40 Page ID
                                   #:6887
    IPR2018-00397
    Patent 9,306,886 B2

    Figure 8 “illustrates the compose and send function.” Id. ¶ 31. Wren
    describes the functionality shown in Figure 8 as follows:
          Once the movie message is recorded, the method invokes the
          process to compose and the send the message. The compose will
          automatically construct the message To:, CC:, Subject: and
          Body:. An alternative implementation will allow an end-user to
          specify these fields or override the method’s defaults. The steps
          will then attach the full audio and video or a URI pointing to the
          audio and video residing on the originating network depending
          on the network threshold. When completed, the process will
          transport the message using a standard Internet message
          transport protocol such as [Simple Mail Transfer Protocol
          (SMTP)].
    Id.
          Petitioner argues that the above language discloses two different
    embodiments, namely a “primary one-touch implementation [where] the
    user is provided no opportunity to enter ‘New Movie’ or any other text” and
    “an ‘alternative implementation’ in which the user can input header fields
    such as [a] subject.” Reply 21 (citing Ex. 1049 ¶ 30; Ex. 1052, 6, 18).
    According to Petitioner and Dr. Chatterjee, a person of ordinary skill in the
    art would have understood that Figures 9A and 9B show the “one-touch”
    implementation, and it also would have been obvious to send the message of
    Figures 9A and 9B using that implementation. Id. at 21–22 (citing Ex. 1049
    ¶¶ 31–32).
          We disagree, and find that the above disclosure actually supports
    Patent Owner’s position. Figure 8 depicts the “compose and send function”
    in which the sending device (in both alleged implementations) creates the
    “To:, CC:, Subject: and Body:” fields of the message that are sent to the
    recipient device. Ex. 1003 ¶ 31 (emphasis added). On the other hand, Wren
    does not disclose the recipient device creating anything. Thus, as Patent
                                          26
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 28 of 40 Page ID
                                   #:6888
    IPR2018-00397
    Patent 9,306,886 B2

    Owner correctly points out, “the only disclosed methods for generating
    ‘New Movie’ come from the send side, not the receiving device.” See
    Sur-Reply 16.
          Moreover, for purposes of determining whether “New Movie” is
    generated by the recipient device (as Petitioner contends) or by the sending
    device (as Patent Owner contends), what matters is whether the text is sent
    by the sending device to the recipient device, not whether (or when) the
    end-user inputted the text. See Tr. 45:21–46:4. Wren discloses that the
    sending device automatically creates the message including “To:, CC:,
    Subject: and Body:” fields or allows the end-user to enter them and
    “override” their “defaults.” Ex. 1003 ¶¶ 29, 31, claim 3 (reciting the step of
    “automatically addressing recipients based on attributes in the address-book
    or menu . . . and populating other message fields such as the body and
    subject with pre-configured settings”). The fields plainly exist at the time
    the message is sent, regardless of whether they are entered by the end-user
    when prompted or populated by the sending device. See id. We agree with
    Patent Owner and Dr. Almeroth that “Wren does not disclose that the
    auto-compose feature uses [any] information that did not originate with the
    sender.” See Sur-Reply 17–18; Ex. 2009 ¶¶ 73–74. For example, the
    recipient’s address comes from the selected address-book entry populated
    previously by the end-user or from end-user input at the time of sending the
    message. See id.; Ex. 1003 ¶¶ 23 (“An end-user can populate the
    address-book via add prompts . . . .”), 29 (the sending device creates the
    message “based on parameters submitted to the method from the point of
    initiation” or “prompt[s] the user for the to: address that will typically be a
    phone number or e-mail address, subject text and body text”).

                                           27
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 29 of 40 Page ID
                                   #:6889
    IPR2018-00397
    Patent 9,306,886 B2

          Figure 9C of Wren also contradicts Petitioner’s arguments.
    Figures 9A–C illustrate “the end-user experience receiving the one-touch
    message.” Ex. 1003 ¶ 22 (emphasis added); see also id. ¶ 32 (“the
    one-touch arbitrary length movie message” (emphasis added)). Figures 9A
    and 9B depict such a message received by a “compatible mobile phone” and
    Figure 9C depicts such a message received by a “PC with a compatible
    e-mail client,” but all three figures are described in Wren as reception of a
    “one-touch” message. Id. ¶¶ 22, 32. Thus, when drawing inferences as to
    how a person of ordinary skill in the art would have understood Wren’s
    disclosed “one-touch” functionality, it is appropriate to look at all three
    figures. Figure 9C includes the text “Subject: Christmas morning… .”
    Dr. Chatterjee acknowledges that Figure 9C depicts a “one-touch” message
    and that the subject of “Christmas morning…” was provided by the sending
    end-user. Ex. 2012, 42:12–17, 59:15–60:7. Thus, Petitioner’s position that
    Figures 9A and 9B depict a “one-touch” implementation where the end-user
    would have had no opportunity to enter “New Movie” or other text is belied
    by the fact that Figure 9C also depicts a “one-touch” message, yet the
    end-user entered text. See Reply 21. Patent Owner’s arguments, supported
    by the testimony of Dr. Almeroth, are persuasive in that regard. See
    PO Resp. 43–44; Sur-Reply 18; Ex. 2009 ¶¶ 71, 75–76 (explaining that
    “Dr. Chatterjee’s assertion that ‘New Movie’ was not entered by the sender
    when the only other embodiment shown in Figure 9C contains text that was
    clearly generated by the sender is a significant logical leap not supported by
    any evidence”).
          Figure 9C is relevant in another respect as well. Petitioner asserts that
    Wren’s “one-touch” message display in Figures 9A and 9B teaches the

                                           28
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 30 of 40 Page ID
                                   #:6890
    IPR2018-00397
    Patent 9,306,886 B2

    concept of separating header information and message content for display on
    different screens. Pet. 27–28; Reply 20–22. Yet the only other illustration
    of a “one-touch” message, Figure 9C, shows just the opposite—header
    information (e.g., sender name, date of the message) and message content
    (e.g., video) on the same screen. This is another fact supporting Patent
    Owner’s position concerning the “New Movie” text in Figure 9A.
          Third, Petitioner makes various arguments it poses as applicable
    “to the extent the Patent Owner might speculate that the ‘New Movie’ text in
    Figure 9A corresponds to the ‘Subject’ of the incoming message.” Reply
    16–18. Patent Owner responds that it is not taking that position. Sur-Reply
    15–16. We do not see any indication in Wren that “New Movie” is a subject
    line of the message. Unlike Figure 9C, for example, which includes the text
    “Subject: Christmas morning…,” Figure 9A does not include “Subject:”
    before “New Movie.” Thus, whatever “New Movie” is (i.e., message
    content or something else), we agree with the parties that the evidence does
    not establish that “New Movie” is a subject line.
          Fourth, Petitioner argues that the layout of Figure 9A supports its
    view that “New Movie” is not message content. Reply 19. Petitioner
    contends that, as shown in Figure 9A, there is “not enough screen space . . .
    to present any reasonably long textual body that could be entered by the
    user” because “any message body with more than a few words would
    prevent the header information underneath from being displayed.” Id.
    (citing Ex. 1049 ¶ 27; Ex. 1050, 56:22–57:9, 58:2–7). Further, according to
    Petitioner, displaying a message body above the sender name and time is
    “inconsistent with how conventional messaging systems present messages,



                                          29
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 31 of 40 Page ID
                                   #:6891
    IPR2018-00397
    Patent 9,306,886 B2

    which typically present the message body below the header information.”
    Id. (citing Ex. 1049 ¶ 27; Ex. 1052, 42–44).
          We view these facts as nominal support for Petitioner’s position.
    Again, the written description of Wren does not mention the “New Movie”
    text at all. Wren does not include any disclosure about the size of the
    various lines of text shown in Figure 9A or how much text might fit in each
    line. Indeed, there appears to be blank space to the right of “New Movie”
    where additional text could appear. Figure 9A also includes up and down
    arrows on the bottom of the screen. As with “New Movie” though, Wren
    does not describe at all what the arrows do. It could be the case, as
    Dr. Chatterjee testifies, that the arrow icon permits the user to scroll to
    “a different message,” Ex. 1049 ¶ 28, but it is just as likely that the icon
    allows the user to scroll up and down to see additional text beyond “New
    Movie,” as Dr. Almeroth points out, Ex. 1051, 250:3–17; see Ex. 1003,
    Abstract, ¶¶ 11, 25, 29, 31, claim 3 (disclosing a message having a “body”
    with text, in addition to the video or link to the video). Wren does not say
    either way. Petitioner’s arguments and Dr. Chatterjee’s corresponding
    testimony regarding the length and positioning of “New Movie” in Figure
    9A are plausible, but as with Petitioner’s other contentions, they do not find
    support in the remaining disclosure in Wren.
          Upon review of all of the evidence, we find that Patent Owner’s
    declarant, Dr. Almeroth, articulates the more compelling position with
    respect to “New Movie.” See Ex. 2009 ¶¶ 65–76. Dr. Almeroth points out
    the speculative nature of Petitioner’s arguments, explains the deficiencies in
    Petitioner’s reading of Wren’s “one-touch” message disclosure, and explains
    in detail why Petitioner’s view that “New Movie” is not message content is

                                           30
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 32 of 40 Page ID
                                   #:6892
    IPR2018-00397
    Patent 9,306,886 B2

    unfounded, in particular with reference to Figure 9C. See id. We credit
    Dr. Almeroth’s testimony on this issue and find it more persuasive than the
    testimony of Dr. Chatterjee, for all of the reasons explained above.
          The instant facts are similar to those of International Business
    Machines Corporation v. Iancu, No. 2018-1065, 759 F. App’x 1002
    (Fed. Cir. Apr. 1, 2019). The claims at issue in that case required a
    “single-sign-on operation,” which was interpreted to mean “a process by
    which a user is authenticated at a first entity and subsequently not required
    to perform another authentication before accessing a protected resource at a
    second entity.” Id. at 1008. The Board found that a prior art reference
    disclosed a single-sign-on operation, relying in part on the reference’s
    silence as to what information is included in a particular scenario described
    in the reference. Id. at 1010–11. The Federal Circuit reversed the Board’s
    decision, concluding that the fact that the reference was silent on the matter
          would not alone support a finding that there was no user
          authentication action in this scenario if, as appears, the Board
          meant that it simply could not tell one way or the other whether
          the accessCard contains credentials. Silence in that sense would
          not by itself suffice for the Petitioner to meet its burden to prove,
          by a preponderance of the evidence, that there was no user
          authentication action in this scenario. Nor would that burden be
          met merely by adding a finding that [the patent owner] did not
          prove the opposite, i.e., a finding of “the absence of sufficient
          evidence showing the provision or validation of a set credentials
          at the partner site” in this scenario.
    Id. at 1011 (citations omitted). The Federal Circuit also found that the Board
    erred in its silence determination by “taking too narrow a view” of the
    reference and not reading the scenario description in context with other
    portions of the reference. Id. at 1011–12.


                                           31
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 33 of 40 Page ID
                                   #:6893
    IPR2018-00397
    Patent 9,306,886 B2

          Similarly, Petitioner’s position in this proceeding is that Wren teaches
    the separation of header information and message content because there is
    no message content in Figure 9A. Wren’s silence as to what the
    “New Movie” text represents and where it originated is insufficient for
    Petitioner to prove that it is not message content. Also, reading the limited
    disclosure of paragraph 32 and Figures 9A and 9B in context with the rest of
    Wren, in particular with Wren’s description of “one-touch” messaging and
    Figure 9C, we agree with Patent Owner and Dr. Almeroth that Wren at least
    would have suggested to a person of ordinary skill in the art that the “New
    Movie” text is sent by the sending device to the recipient device as part of
    the message, not generated by the recipient device on its own as Petitioner
    contends.
          Ultimately, it is Petitioner’s burden to prove unpatentability by a
    preponderance of the evidence, which includes in this instance proving that
    a person of ordinary skill in the art would have understood Wren to teach
    “providing a plurality of reduced traceability displays via the recipient user
    device.” See 35 U.S.C. § 316(e); Harmonic Inc. v. Avid Tech., Inc.,
    815 F.3d 1356, 1363 (Fed. Cir. 2016) (“In an [inter partes review], the
    petitioner has the burden from the onset to show with particularity why the
    patent it challenges is unpatentable.”). “In an inter partes review, the burden
    of persuasion is on the petitioner to prove ‘unpatentability by a
    preponderance of the evidence,’ and that burden never shifts to the
    patentee.” Dynamic Drinkware, LLC v. Nat’l Graphics, Inc., 800 F.3d 1375,
    1378 (Fed. Cir. 2015) (emphasis added; citation omitted); see also Magnum
    Oil, 829 F.3d at 1376 (“Where, as here, the only question presented is
    whether [claims would have been obvious], no burden shifts from the patent

                                          32
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 34 of 40 Page ID
                                   #:6894
    IPR2018-00397
    Patent 9,306,886 B2

    challenger to the patentee,” and “[t]his is especially true” when the issues are
    “what the prior art discloses, whether there would have been a motivation to
    combine the prior art, and whether that combination would render the
    patented claims obvious.”). “‘Failure to prove the matter as required by the
    applicable standard means that the party with the burden of persuasion loses
    on that point—thus, if the fact trier of the issue is left uncertain, the party
    with the burden loses.’” Dynamic Drinkware, 800 F.3d at 1378–79 (quoting
    Technology Licensing Corp. v. Videotek, Inc., 545 F.3d 1316, 1327 (Fed.
    Cir. 2008)).
          Petitioner argues that Figures 9A and 9B of Wren constitute “reduced
    traceability displays” because “New Movie” in Figure 9A is not message
    content and Wren thus displays header information and message content
    separately, citing the very limited disclosure of Wren regarding those
    displays and the testimony of Dr. Chatterjee as to what a person of ordinary
    skill in the art allegedly would have inferred from that disclosure. In
    response, Patent Owner provides persuasive evidence to the contrary that a
    person of ordinary skill in the art would have understood “New Movie” to be
    sent by the sending device to the recipient device as part of the message, or
    at the very least, that Wren is ambiguous on the point such that there is no
    basis to draw the inference advocated by Petitioner. Based on the record
    presented, we agree with Patent Owner and are not persuaded that there is
    sufficient evidence to establish that Wren teaches “providing a plurality of
    reduced traceability displays via the recipient user device.”




                                            33
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 35 of 40 Page ID
                                   #:6895
    IPR2018-00397
    Patent 9,306,886 B2

        c. Petitioner’s Argument in its Reply Regarding the Combination of
                         Wren and Berger is Not Persuasive
          Petitioner makes the additional argument in its Reply that “the
    question of whether ‘New Movie’ shown in Figure 9A of Wren is message
    content is somewhat academic in light of the combination of Wren with
    Berger.” Reply 15–16 (emphasis omitted). Petitioner contends that
    “[i]ncorporating Berger’s message list into Figure 9A would result in a ‘first
    display’ that does not even contain the ‘New Movie’ text,” id. at 15
    (emphasis omitted), providing the following figure.




    According to Petitioner, the figure above is a modified version of Figure 9A
    of Wren depicting the “combination of Berger’s message list with Figure
    9A” and omitting the “New Movie” text. Id.
          We agree with Patent Owner that presentation of this theory in the
    Reply is improper because it was not raised adequately in the Petition. See
    Sur-Reply 19–21. Pursuant to 37 C.F.R. § 42.23(b), a reply “may only
    respond to arguments raised in the corresponding . . . patent owner
    response.” See also Intelligent Bio-Sys., 821 F.3d at 1369–70 (concluding
                                          34
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 36 of 40 Page ID
                                   #:6896
    IPR2018-00397
    Patent 9,306,886 B2

    that the Board did not abuse its discretion in refusing to consider reply brief
    arguments advocating a “new theory” of unpatentability under 37 C.F.R.
    § 42.23(b)); Office Patent Trial Practice Guide, 77 Fed. Reg. 48,756, 48,767
    (Aug. 14, 2012) (“While replies can help crystalize issues for decision,
    a reply that raises a new issue or belatedly presents evidence will not be
    considered and may be returned. . . . Examples of indications that a new
    issue has been raised in a reply include new evidence necessary to make out
    a prima facie case for the patentability or unpatentability of an original or
    proposed substitute claim, and new evidence that could have been presented
    in a prior filing.”); Trial Practice Guide Update (Aug. 2018), 14–15,
    available at https://www.uspto.gov/sites/default/files/documents/
    2018_Revised_Trial_Practice_Guide.pdf (“‘[R]espond,’ in the context of
    § 42.23(b), does not mean embark in a new direction with a new approach as
    compared to positions taken in a prior filing. While replies and sur-replies
    can help crystalize issues for decision, a reply or sur-reply that raises a new
    issue or belatedly presents evidence may not be considered.”).
          Petitioner in its Petition relies solely on Wren as allegedly teaching
    the “providing a plurality of reduced traceability displays via the recipient
    user device” limitation of claim 1. See supra Section III.D.3.a; Pet. 25
    (arguing that the limitation is “disclosed by Wren”). Petitioner clearly
    explained its position as follows:
                 The display in Figure 9A (“first display”) and the display
          in Figure 9B (“second display”) together qualify as “a plurality
          of reduced traceability displays.” This is because the displays in
          Figures 9A and 9B display header information and message
          content separately, which as explained by the ’886 [patent]
          specification, enables reduced traceability.


                                           35
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 37 of 40 Page ID
                                   #:6897
    IPR2018-00397
    Patent 9,306,886 B2

    Pet. 27 (emphases and footnote omitted). Petitioner never mentions Berger
    when addressing the limitation at pages 25–31 of the Petition. Only later in
    the Petition at pages 31–49, when addressing the “message list” and
    “correlation” limitations of claim 1, does Petitioner rely on the combined
    teachings of Wren and Berger. Indeed, the only portions of the Petition cited
    by Petitioner in the Reply for the argument are pages 46 and 47, which
    pertain to the later “message list” limitation of claim 1. See Reply 15–16.
    Dr. Chatterjee’s original declaration also mirrors the arguments in the
    Petition. Compare Ex. 1002 ¶¶ 58–68, with Pet. 25–31.
          Moreover, even if Petitioner could now rely on a combination of
    Wren and Berger for the “providing a plurality of reduced traceability
    displays via the recipient user device” limitation, Petitioner never argued in
    the Petition that a person of ordinary skill in the art would have removed the
    “New Movie” text in making such a combination. See Sur-Reply 19–21;
    Tr. 99:1–100:21 (Petitioner acknowledging that “for the reduced traceability
    displays, . . . the display 9a and the display 9b are the displays . . . [b]ut then
    display 9a has to include information from figure 4 of Berger” and “you
    could have at least that embodiment that took new movie out completely”).
    Petitioner did not include the modified version of Figure 9A above in its
    Petition, Dr. Chatterjee did not include it in his original declaration, and
    neither described a combined display omitting “New Movie.” Further, it is
    unclear what basis there would be for a person of ordinary skill in the art,
    when combining Wren with Berger to show multiple messages in a
    “message list,” to keep some individual components of Figure 9A (e.g.,
    sender name and message time) but remove others (e.g., “New Movie” and



                                            36
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 38 of 40 Page ID
                                   #:6898
    IPR2018-00397
    Patent 9,306,886 B2

    video length), preventing the recipient from ever seeing the removed
    components, as Petitioner now proposes.
          For the reasons explained above, we find that Petitioner has not
    proven that “New Movie” is not message content and also did not present a
    theory in the Petition that a person of ordinary skill in the art would have
    removed “New Movie” when combining the teachings of Wren and Berger.
    Based on the record presented, we are not persuaded by Petitioner’s new
    argument that the combination of Wren and Berger teaches “providing a
    plurality of reduced traceability displays via the recipient user device.”


                                     d. Conclusion
          We are not persuaded that the combination of Wren and Berger
    teaches “providing a plurality of reduced traceability displays via the
    recipient user device,” as recited in claim 1. Petitioner has not shown, by a
    preponderance of the evidence, that claim 1 is unpatentable over Wren and
    Berger under 35 U.S.C. § 103(a).


                                   4. Claims 4 and 5
          Claims 4 and 5 depend from claim 1. Petitioner does not make any
    additional arguments as to the “reduced traceability displays” limitation
    discussed above. See Pet. 50. Accordingly, Petitioner has not shown, by a
    preponderance of the evidence, that claims 4 and 5 are unpatentable over
    Wren and Berger under 35 U.S.C. § 103(a).




                                          37
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 39 of 40 Page ID
                                   #:6899
    IPR2018-00397
    Patent 9,306,886 B2

                           E. Other Obviousness Grounds
          Petitioner contends that claims 9–11 are unpatentable over Wren,
    Berger, and Hanna, and claim 13 is unpatentable over Wren, Berger, and
    Thorne, under 35 U.S.C. § 103(a). Pet. 50–70. Claims 9–11 and 13 depend,
    directly or indirectly, from claim 1. Petitioner does not argue that Hanna or
    Thorne teaches “reduced traceability displays” as recited in claim 1.
    Accordingly, Petitioner has not proven, by a preponderance of the evidence,
    that claims 9–11 and 13 are unpatentable based on the asserted grounds.


                                     III. ORDER
          Petitioner has not demonstrated, by a preponderance of the evidence,
    that claims 1, 4, and 5 are unpatentable over Wren and Berger, that claims
    9–11 are unpatentable over Wren, Berger, and Hanna, or that claim 13 is
    unpatentable over Wren, Berger, and Thorne, under 35 U.S.C. § 103(a).
          In consideration of the foregoing, it is hereby:
          ORDERED that claims 1, 4, 5, 9–11, and 13 of the ’886 patent have
    not been shown to be unpatentable.
          This is a final decision. Parties to the proceeding seeking judicial
    review of the decision must comply with the notice and service requirements
    of 37 C.F.R. § 90.2.




                                          38
Case 2:17-cv-00220-MLH-KS Document 179-11 Filed 11/12/19 Page 40 of 40 Page ID
                                   #:6900
    IPR2018-00397
    Patent 9,306,886 B2

    PETITIONER:

    Heidi L. Keefe
    Andrew C. Mace
    Mark R. Weinstein
    Reuben Chen
    Yuan Liang
    COOLEY LLP
    hkeefe@cooley.com
    amace@cooley.com
    mweinstein@cooley.com
    rchen@cooley.com
    yliang@cooley.com


    PATENT OWNER:

    Douglas R. Wilson
    ARMOND WILSON LLP
    doug.wilson@armondwilson.com

    Michael F. Heim
    Blaine A. Larson
    HEIM PAYNE & CHORUSH, LLP
    mheim@hpcllp.com
    blarson@hpcllp.com

    Jamie T. Gallagher
    BIRCH TREE IP LAW & STRATEGY PLLC
    jamie@birchtreeip.com




                                     39
